Citation Nr: 0027830	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-13 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1971.

The matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.



FINDINGS OF FACT

1.  The veteran died on August [redacted], 1998, of squamous cell 
carcinoma.

2.  The veteran was not service-connected for any disability 
at the time of his death.

3.  There is no competent medical evidence linking squamous 
cell carcinoma and the veteran's period of active service, 
including exposure to Agent Orange.

4.  The veteran did not die of a service connected disability 
and was not evaluated as permanently and totally disabled for 
a period of 10 years prior to his death.  



CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. 
§ 3501(a)(1) (West 1991); 38 C.F.R. § 21.3021 (a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. § 1310 
(West 1991).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. 
§ 3.312(a) (1999).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  See 
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 38 
C.F.R. § 3.312(c)(1).  

However, the appellant's cause of death claim must first be 
found to be well grounded.  See 38 U.S.C.A. § 5107(a).  In 
order for a claim for service connection for the cause of the 
veteran's death to be well grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Carbino v. Gober, 10 Vet. App. 
507 (1997).

The Board observes that a veteran who, during active military 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  
Specifically, the following diseases shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  See 38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  

In addition, the VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See 64 Fed. Reg. 59232-59243 
(1999).

The veteran's Certificate of Death indicates that he died in 
August 1998 of squamous cell carcinoma.  The appellant 
contends that the veteran's fatal cancer was etiologically 
related to his exposure to herbicides while serving in 
Vietnam.

The veteran's service medical records contain no treatment 
for or diagnosis of cancer.  VA medical records show that the 
veteran's oncologic problems began in 1996 with a diagnosis 
of squamous cell carcinoma of the anterior floor of the 
mouth.  Medical records reflect diagnoses including squamous 
cell carcinoma of the oral cavity, head, and neck; bilateral 
pulmonary metastases; and periaortic adenopathy consistent 
with metastases.

The record clearly shows that the veteran did indeed serve in 
Vietnam during the Vietnam conflict.  However, the veteran's 
fatal cancer (squamous cell carcinoma of the anterior floor 
of the mouth) is not among the diseases listed in 38 C.F.R. 
§ 3.309(e).  Therefore, the necessary link to service cannot 
be established by use of this regulation.  Inasmuch as the 
appellant may be claiming service connection for the cause of 
the veteran's death based on lung cancer, the Board notes 
that presumptive service connection applies only to the 
primary cancer.  Presumptive service connection is not 
warranted for additional cancer developing from metastasis of 
the primary cancer.  See VAOPGCPREC 18-97 ("Presumptive 
service connection may not be established under 38 U.S.C. 
§ 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 
38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer which is not associated with herbicide 
exposure.").

Service connection for the cause of the veteran's death may 
also be established on a direct incurrence basis (under the 
provisions of 38 C.F.R. § 3.303(d)) if the evidence shows 
that the veteran's cancer of the mouth was etiologically 
related to exposure to Agent Orange in service or otherwise 
to service, even though the disorder is not among those 
enumerated at 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, in this case, there is 
no evidence that any physician or other qualified health care 
professional has attributed the veteran's cancer of the mouth 
to his exposure to Agent Orange.  Further, as the veteran was 
not diagnosed with squamous cell carcinoma until more than 
two decades after service, squamous cell carcinoma was not 
manifested within the one-year presumptive period for 
malignant tumors, and such presumption cannot therefore be 
used to provide the necessary link to service.  See 
38 U.S.C.A. §§ 1101, 1112.

The Board acknowledges the appellant's belief in a causal 
connection between the veteran's death and his active 
service.  However, as the appellant is not a medical expert, 
she is not competent to offer an opinion regarding any 
medical causation leading to the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Because 
the record fails to demonstrate any medical evidence of any 
connection between the veteran's death and any disease or 
injury related to his military service, the appellant's claim 
of service connection for the cause of the veteran's death 
must be denied as not well grounded.  See 38 U.S.C.A. 
§ 5107(a).  

The Board views it discussion as sufficient to inform the 
appellant of the elements necessary to present a well-
grounded claim for service connection for the cause of the 
veteran's death, and the reasons why the current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


II.  Entitlement to Dependents' Educational Assistance 
Benefits

In view of the denial of service connection for the cause of 
the veteran's death, the claim for entitlement to Survivors' 
and Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code, is also denied.  In order 
to be eligible for this educational assistance the veteran 
must have died of a service connected disability, or been 
evaluated as permanently and totally disabled for a period of 
10 years prior to his death.  38 U.S.C.A. § 3501(a)(1); 
38 C.F.R. § 21.3021 (a).  As such, the appellant does not met 
the basic requirements for educational assistance.





ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.

Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code is denied.



		
	RAYMOND F. FERNER	
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

